                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF GEORGIA
                                 ROME DIVISION

DAVID HENEGAR,

Plaintiff

V.
                                                              Civil Action No.
GEORGIA CORRECTIONAL HEALTH, LLC,
AUGUSTA UNIVERSITY,                                           4:18-cv-192-HLM
AUGUSTA UNIVERSITY HEALTH,
AUGUSTA UNIVERSITY MEDICAL CENTER,
INC., BILL NICHOLS, SHARON LEWIS,
CINDY MCDADE, CHARLES BURKE, SHERIE L. LEE,)
NURSE MELTON, UNKNOWN MEDICAL PROVIDERS,)
WARDEN PAMELA BALLINGER, LIEUTENANT
STROH, SERGEANT KEITH, UNKNOWN
CORRECTIONAL OFFICERS, CORNERSTONE
MEDICAL CENTER, CHI MEMORIAL,
JOHN OWENSBY, CARRIE PRITCHETT,
MEGAN ARTHUR, and the STATE OF GEORGIA,


Defendants.

                                         ORDER

        Before the Court is the Consent Motion for Extension of Time for filing responsive

pleadings and brief in support thereof by CHI Memorial. For good cause shown, the motion is

GRANTED, and CHI Memorial shall have through and including October 22, 2018 to answer or

otherwise respond to the First Amended Complaint.


        SO ORDERED this



                                          THE    NO     / H 0 IL.
                                          1UNI ED STATES DISTRICT JUD E
                                          NORTHERN DISTRICT OF GEORGIA
843938.docx
